[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________          FILED
                                              U.S. COURT OF APPEALS
                           No. 09-11773         ELEVENTH CIRCUIT
                                                    APRIL 1, 2010
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

               Agency Nos. A099-551-187, A099-551-188


ALEJANDRO JOSE RODRIGUEZ-POMPA,
BEBSABE ASTROS-GARCIA,
ALEJANDRA RODRIGUEZ-ASTROS,
VALENTINA RODRIGUEZ-ASTROS,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (April 1, 2010)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.
PER CURIAM:


       Alejandro Jose Rodriguez-Pompa, a native and citizen of Venezuela,

petitions for review of the order by the Board of Immigration Appeals (BIA) that

affirmed the decision of the Immigration Judge (IJ). The decision denied

withholding of removal and relief under the Convention Against Torture (CAT).1

No reversible error has been shown; we deny the petition.

       We review the BIA’s decision in this case because the BIA did not expressly

adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (noting that we review the BIA’s decision; but “[i]nsofar as the [BIA] adopts

the IJ’s reasoning, we will review the IJ’s decision as well”). We review de novo

legal determinations of the BIA. Id. A factual determination that an alien is

unentitled to relief “must be upheld if it is supported by substantial evidence.”

Mazariegos v. U.S. Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). To

reverse a fact determination, we must conclude “that the record not only supports

reversal, but compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287

(11th Cir. 2003).


       1
         Rodriguez also applied for asylum and listed his wife and two daughters as derivative
beneficiaries; but the IJ determined that all four were statutorily ineligible for asylum because
the asylum application had not been timely filed. And Rodriguez’s wife and daughters were
ineligible for derivative relief on the withholding of removal and CAT relief claims. See
Delgado v. U.S. Attorney Gen., 487 F.3d 855, 862 (11th Cir. 2007). So, our decision applies
only to Rodriguez.
                                                   2
       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). To establish asylum

eligibility, the alien must, with specific and credible evidence, show (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R. §

208.13(a), (b).

       The withholding of removal standard is more stringent than the standard for

asylum. See Zheng v. U.S. Attorney Gen., 451 F.3d 1287, 1292 (11th Cir. 2006).

Therefore, when a petitioner fails to establish a claim of asylum on the merits, his

claims for withholding of removal and CAT relief necessarily fail. Id.

       Rodriguez sought relief from removal based on his opposition to the regime

of President Hugo Chavez and the regime’s treatment of the oil industry in

Venezuela. Rodriguez worked for PDVSA, the Venezuelan national oil company;

and in 2002, the government replaced the Board of Directors of PDVSA with

Chavez supporters. Rodriguez participated in marches and protests against this

change in the Board of Directors.2 Members of the Bolivarian Circles (a pro-



       2
       Rodriguez was a member of the “People of the Oil,” an organization created by the
employees of the oil industry to protest against Chavez.
                                                  3
Chavez organization) began making threatening phone calls to Rodriguez and told

him that he should stop opposing the government. In December 2002, Rodriguez

participated in a month-long strike of the oil industry.

      In March 2003, Rodriguez’s company sent him to another city in an attempt

to reduce the threats against him. While there, Rodriguez continued participating

in meetings and planning actions against Chavez. And he still received threatening

phone calls from the Bolivarian Circles. On one occasion, when Rodriguez was

leaving work, a vehicle intercepted him; and several armed men approached his

car. To escape, Rodriguez put his truck in reverse and stepped on the accelerator.

After this incident, Rodriguez continued working for the referendum to revoke

Chavez’s leadership; but the referendum failed and the Bolivarian Circles

continued to threaten Rodriguez.

      In May 2004, the directors of PDVSA asked Rodriguez to resign because of

his participation in the strike against Chavez. Rodriguez tried to obtain other

employment but was unable to do so because of his previous activities in

opposition to Chavez. He left Venezuela in October 2004 because he feared the

Bolivarian Circles.

      The BIA agreed with the IJ that the events Rodriguez alleged did not rise to

the level of past persecution and Rodriguez had not shown that it was more likely

than not that he would be persecuted if he returned to Venezuela on account of his
                                           4
protests against the government for its treatment of the oil industry. On appeal,

Rodriguez argues that the incidents he alleged cumulatively established past

persecution at the hands of the Bolivarian Circles.3

       We conclude that substantial evidence supports the BIA’s decision that

Rodriguez did not demonstrate past persecution. We have explained that

persecution is an “extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (citation and internal quotations omitted); see also Ruiz v. Gonzalez, 479

F.3d 762, 766 (11th Cir. 2007) (explaining that the BIA must review the

cumulative effect of an applicant’s events to determine whether the events

cumulatively amount to past persecution). The events Rodriguez experienced --

including repeated threatening phone calls and a single encounter with the

Bolivarian Circles where he was not harmed -- are insufficiently extreme to

establish persecution. These incidents were isolated and amounted to mere

harassment. And Rodriguez’s termination from his employment and later inability



       3
         Rodriguez also challenges the IJ’s determinations that he was not credible and that he
did not establish persecution on account of a protected ground. But we review only the BIA’s
decision because the BIA did not expressly adopt the IJ’s decision; and the BIA did not discuss
the IJ’s credibility or nexus determinations. See Lopez v. U.S. Attorney Gen., 504 F.3d 1341,
1344 (11th Cir. 2007) (explaining that because the IJ finding that petitioner challenged had not
been adopted by the BIA, it did not form part of the order under review).
                                                 5
to find a job is insufficient to compel a finding of persecution. See Zheng, 451

F.3d at 1291 (concluding that petitioner’s job termination did not rise to the level

of persecution where petitioner failed to show how long he searched for a

replacement job in the same city and provided no evidence demonstrating that he

sought employment after relocating to another city).

        To show a well-founded fear of future persecution, Rodriguez had to

establish that his fear both was “subjectively genuine and objectively reasonable.”

Al Najjar, 257 F.3d at 1289. “[T]he objective prong can be fulfilled . . . by

establishing . . . that [petitioner] . . . has a good reason to fear future persecution.”

Id. (internal quotation omitted). Rodriguez has shown no such good reason. The

evidence demonstrated that he made six trips in and out of Venezuela between

2003 and 2004, the time during which he received threatening phone calls and

faced an armed encounter with the Bolivarian Circles. That Rodriguez felt safe

enough to return back to his country many times undercuts an objective fear of

future persecution.

        Rodriguez’s failure to establish eligibility for asylum forecloses his

eligibility for withholding of removal and CAT relief. See Zheng, 451 F.3d at

1292.

        PETITION DENIED.



                                             6